DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11, 13-17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 20170092178 A1).

As per claim 1, Lee discloses
a display panel configured to display an image based on input image data ([0047], See Fig. 1); 
a driving controller configured to determine a low frequency driving mode and a normal driving mode based on the input image data ([0047-0048], The ;
a gate driver configured to output gate signal to the display panel ([0047], gate driver 120); 
a data driver configured to output a data voltage to the display panel ([0047], data driver 110); and 
a power voltage generator configured to output power voltage to the driving controller, the gate driver, and the data driver (The display would have a power source connected to the driving controller, gate driver and data driver to operate.), wherein 
the driving controller is configured to generate a writing frame in which data is written in a pixel of the display panel and a holding frame in which the written data is maintained without writing data in the pixel in the low frequency driving mode ([0059, 0085, 0096-0097], See Fig. 9, Data is written to N driving frames and the data hold period would maintain the written data in a low-speed driving mode.), and wherein 
the driving controller is configured to operate at least one of the driving controller, the data driver, and the power voltage generator in a power reducing mode during the holding frame ([0047-0048, 0095-0097], See Fig. 9, The data driver is controlled during a low-speed driving mode which lowers power consumption.).

As per claim 2, claim 1 is incorporated and
the driving controller comprises: a receiver configured to receive the input image data and an input control signal ([0057, 0061-0063], See Fig. 1, The timing controller receives the digital data, touch input and other signals for controlling the drivers are be received by the driving circuit with the timing controller.);  
20a frequency determiner configured to determine a driving frequency and the power reducing mode based on the input image data ([0047-0048], The frequency and power consumption are reduced for low-speed mode based on analysis of the image.); 
a signal generator configured to generate a gate control signal for controlling the gate driver and a data control signal for controlling the data driver based on the driving frequency and 38Attorney Docket No. 8054L-1362 (DY7014US)the input control signal ([0047-0048, 0061-0063], The timing controller would output a gate driver and data driver signal based on the received signals from the host system.); and 
a data compensator configured to generate a data signal based on the driving frequency and the input control signal ([0052], The image data may be compensated based on the driving mode.).  

As per claim 11, claim 1 is incorporated and Lee discloses
the driving controller is configured to generate a synchronizing signal having an active pulse in the holding frame before the writing frame in the power reducing mode ([0060-0061, 0094-0097, 0101-0102], See Figs. 9 and 10, The Mux signals are based on Vsync and Hsync. The mux signals are active during the holding period before the data writing period during the low-speed mode.).  

As per claim 13, claim 1 is incorporated and Lee discloses
15	the pixel comprises a switching element of a first type and a switching element of a second type different from the first type ([0064-0067], See Fig. 3, The transistors may be N-type or P-type.).  

As per claim 14, claim 13 is incorporated and Lee discloses 
the switching element of the second type is configured to be driven in a low driving frequency and the switching element of the first 20type is configured to be driven in a first driving frequency greater than the low driving frequency in the low frequency driving mode ([0047-0048, 0064-0067], The transistors would be driven with a lower frequency in the low-speed mode which would be lower than the frequency of the normal mode.).  

As per claim 15, claim 14 is incorporated and Lee discloses
the switching element of the first41Attorney Docket No. 8054L-1362 (DY7014US) type and the switching element of the second type are configured to be driven in a normal driving frequency greater than the low driving frequency in the normal driving mode ([0047-0048, 0064-0067], The transistors would be driven with a lower frequency in the low-speed mode which would be lower than the frequency of the normal mode.).  

As per claim 16, claim 13 is incorporated and Lee discloses
the switching element of the first 5type is a polysilicon thin film transistor, and wherein the switching element of the second type is an oxide thin film transistor ([0067], polysilicon and oxide TFT’s).  

As per claim 17, claim 16 is incorporated and Lee discloses
the switching element of the first type is a P-type transistor, and 10wherein the switching element of the second type is an N-type transistor ([0067]).  

As per claim 20, Lee discloses
determining a low frequency driving mode and a normal driving mode based on input image data using a driving controller ([0047-0048], The display driver may determine that a low-speed driving mode be used based on analysis of the input image. Low-speed driving mode reduced the frequency of the display panel driving circuit which would be different from a normal driving mode.); 
outputting a gate signal to the display panel according to the low frequency driving mode and the normal driving mode using a gate driver (([0047-0048, 0056], The low-speed mode would have a low frequency gate signal output than the normal mode with a gate driver.); and  
5outputting a data voltage to the display panel according to the low frequency driving mode and the normal driving mode using a data driver ([0052]), wherein the driving controller is configured to generate a writing frame in which data is written in a pixel of the display panel and a holding frame in which the written data is maintained without writing data in the pixel in the low frequency driving mode ([0059, 0085, 0096-0097], See Fig. 9, Data is written to N driving frames and the data hold period would maintain the written data in a low-speed driving mode.), and  10wherein the driving controller is configured to operate at least one of the driving controller, the data driver, and a power voltage generator in a power reducing mode during the holding frame ([0047-0048, 0095-0097], See Fig. 9, The data driver is controlled during a low-speed driving mode which lowers power consumption.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. and Yu et al. (US 20190041956 A1) in view of Cho et al. (US 20170004766 A1).

an input buffer of the receiver is configured to be turned off in the power reducing mode.
However, Yu discloses 5an input buffer of the receiver ([0031], See Fig. 2B, The timing controller has a receiver with a remote frame buffer.). Lee in view of Yu are analogous art pertaining to timing controllers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a buffer to store frames. The storing of frames is used to display images.
However, Cho discloses an input buffer of the receiver is configured to be turned off in the power reducing mode ([0042], The timing controller can disable the memory block during a holding frames to further reduce power consumption in low-power mode.). Lee and Yu in view of Cho are analogous art pertaining to timing controllers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to disable the receiver buffers within a timing controller during hold frames. Cho’s method would help save more power.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Jung et al. (US 20170116922 A1).

As per claim 4, claim 1 is incorporated and Lee fails to disclose the power voltage generator is configured not to output at least one of the power voltages in the power reducing mode.  
the power voltage generator is configured not to output at least one of the power voltages in the power reducing mode ([0075], Different voltage levels based on mode.).  Lee in view of Jung is analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use different voltages based on the mode. Different modes have different power requirements to function.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. and Jung et al. in view of Kim et al. (US 20190197979 A1, hereinafter as Kim979).

As per claim 5, claim 4 is incorporated and Lee fails to disclose the power voltage generator is configured not to output some of the power voltages in a first power reducing mode, and wherein the power voltage generator is configured not to output all of the power voltages in a second power reducing mode.  
However, Kim979 discloses the power voltage generator is configured not to output some of the power voltages in a first power reducing mode, and wherein the power voltage generator is configured not to output all of the power voltages in a second power reducing mode ([0058], See Fig. 4, The first and second modes would not use the normal mode voltage.). Lee and Jung in view of Kim979 are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have .

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., Jung et al. and Kim979 in view of Chung et al. (US 20160070294 A1).

As per claim 6, claim 5 is incorporated and Lee fails to disclose the power voltage generator comprises: a first voltage generator configured to generate an oscillator voltage for operating an oscillator generating a clock signal of the driving controller;  20a second voltage generator configured to generate a logic voltage for operating the driving controller; a third voltage generator configured to generate a memory voltage for operating a memory used by the driving controller;  39Attorney Docket No. 8054L-1362 (DY7014US)a fourth voltage generator configured to generate a signal transmitting voltage for transmitting a signal between the driving controller and the data driver; and a fifth voltage generator configured to generate a data power voltage for operating the data driver. 
	However, Kim discloses the power voltage generator comprises: 20a second voltage generator configured to generate a logic voltage for operating the driving controller; a third voltage generator configured to generate a memory voltage for operating a memory used by the driving controller; 39Attorney Docket No. 8054L-1362 (DY7014US) a fourth voltage generator configured to generate a signal transmitting voltage for transmitting a signal between the driving controller and the data driver; and a fifth voltage generator configured to generate a data power voltage for operating the data driver ([0030], .  Lee and Jung in view of Kim979 are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a gamma voltage generator to supply power to the display. The power supply is needed for displaying an image.
	However, Chung discloses a first voltage generator configured to generate an oscillator voltage for operating an oscillator generating a clock signal of the driving controller ([0144-0145], See Fig. 16, Voltage generator for oscillator to generate clock signal.). Lee, Jung and Kim979 in view of Chung are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have had an oscillator generate clock signals. Kim discloses using clock signals for displaying images.

As per claim 8, claim 6 is incorporated and Lee discloses a first switch connected to the first voltage generator, a second switch connected to the second voltage generator, a third switch connected to the third voltage generator, a fourth switch connected to the fourth voltage 15generator, and a fifth switch connected to the fifth voltage generator are configured to be open in the second power reducing mode (The device can be turned off and so the switches can be open from the voltage source.).  

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., Jung et al., Kim979 and Chung et al. in view of Cho et al..

As per claim 7, claim 6 is incorporated and Lee fails to disclose a first switch connected to the first voltage generator, a third switch connected to the third voltage generator, and a fifth switch connected to the fifth voltage generator are configured to be open, and a second switch connected to the second voltage generator and a fourth switch connected to the fourth voltage 10generator are configured to be closed in the first power reducing mode.  
However, Cho discloses a first switch connected to the first voltage generator, a third switch connected to the third voltage generator, and a fifth switch connected to the fifth voltage generator are configured to be open, and a second switch connected to the second voltage generator and a fourth switch connected to the fourth voltage 10generator are configured to be closed in the first power reducing mode ([0041-0042], See Fig. 6, Different parts are turned off based on mode.).  Lee, Jung, Kim979 and Chung in view of Cho are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have different low-power modes that would turn off different parts. Different power saving modes would enable more options for the user to save power.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Cho et al..

As per claim 9, claim 1 is incorporated and Lee fails to disclose an output buffer of the data driver is configured to be turned off in the power reducing mode.
However, Cho discloses an output buffer of the data driver is configured to be turned off in the power reducing mode ([0041], The source driver is disabled during a low-power operation mode). Lee in view of Cho are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have power interrupted for the source driver which would turn off the buffer. Cho’s method reduces power consumption.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., Cho et al. and Kim et al. (US 20180005580 A1, hereinafter as Kim580) in view of Lin et al. (US 20190066622 A1).

As per claim 10, claim 9 is incorporated and Lee as modified discloses the plurality of current switches are configured to be open in the power 5reducing mode (Cho, [0041], The source driver is disabled during a low-power operation mode which would cause the current switches to be open.), but fails to disclose the data driver comprises: a plurality of current sources connected to one another in parallel; a plurality of current switches respectively connected to the plurality of current sources40Attorney Docket No. 8054L-1362 (DY7014US) in series; a first transistor connected to the plurality of current switches; and a second transistor connected to the first transistor and the output buffer, wherein the plurality of current switches are configured to be open in the power 5reducing mode. 
	However, Kim580 discloses the data driver comprises: a plurality of current sources connected to one another in parallel ([0077-0078], See Figs. 7 and 8, Can consider the current sources as part of the source drivers. The current sources are connected to each other in parallel.); a plurality of current switches respectively connected to the plurality of current sources40Attorney Docket No. 8054L-1362 (DY7014US) in series ([0077-0078], See Figs. 7 and 8, Plurality of switches in series with the current sources.). Lee and Cho in view of Kim580 are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use Kim’s source drivers. Kim’s current source and source drivers enable image display.
	Lin discloses a first transistor connected to the plurality of current switches; and a second transistor connected to the first transistor and the output buffer ([0020], See Fig. 2A, The multiplexer would have a first switch connected to the current and the second switch connected to the first switch and sample and holders SH.). Lee, Cho and Kim580 in view of Lin are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use Lin’s multiplexer for Kim’s. The multiplexer would continue to enable image display.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Ou et al. (US 20170076679 A1).

As per claim 12, claim 1 is incorporated and Lee discloses low-speed mode with holding periods ([0060-0061, 0094-0097, 0101-0102], See Figs. 9 and 10), but fails to disclose the driving controller is configured to generate a synchronizing signal having a plurality of active pulses in the holding frame before the writing frame in the power reducing mode.
	However, Ou discloses the driving controller is configured to generate a synchronizing signal having a plurality of active pulses in the holding frame before the writing frame in the power reducing mode ([0026], See Fig. 2A, A plurality of active pulses during the holding frame.). Lee in view of Ou are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a Hsync signal with a plurality of pulses. Lee discloses using Hsync to drive the display.

Response to Arguments
Applicant's arguments filed March 11, 2011 have been fully considered but they are not persuasive. Applicant argues that Lee fails to disclose the power generator is in a low power mode. However, Examiner disagrees because reference Lee discloses in paragraph 0047 that power consumption is lower in the low-speed driving mode. Reference Lee’s device would have a power generator to operate the device and that power generator would not need to generate more power when the display driver is in a low-speed driving mode and then be considered in a low power mode.


Allowable Subject Matter
Claims 18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW LEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624